185 F.2d 407
William H. JACKSON, Appellant,v.G. W. HUMPHREY, Warden, United States Penitentiary, Lewisburg, Pennsylvania.
No. 10298.
United States Court of Appeals Third Circuit.
Argued December 4, 1950.
Decided December 14, 1950.
Writ of Certiorari Denied February 26, 1951.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
W. H. Jackson, pro se.
Arthur A. Maguire, U. S. Atty., Scranton, Pa., Charles W. Kalp, Asst. U. S. Atty., Lewisburg, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
We have given careful consideration to the point raised by the appellant, Jackson. Since we deem it to be without merit the order of the court below, D.C., 92 F. Supp. 635, will be affirmed.